 1

 2

 3

 4

 5

 6

 7                       UNITED STATES DISTRICT COURT
 8                     CENTRAL DISTRICT OF CALIFORNIA
 9

10     KIM D. W.,                           Case No. 2:19-cv-01689 AFM
11                      Plaintiff,
                                            JUDGMENT
12
            v.
13
     ANDREW SAUL,
14   Commissioner of Social Security,
15
                        Defendant.
16

17         In accordance with the Memorandum Opinion and Order Affirming Decision
18   of Commissioner filed concurrently herewith,
19         IT IS ORDERED AND ADJUDGED that the Commissioner’s decision is
20   AFFIRMED.
21

22   DATED: 2/20/2020
23

24                                        ____________________________________
                                               ALEXANDER F. MacKINNON
25                                        UNITED STATES MAGISTRATE JUDGE
26

27

28
